Title: To Thomas Jefferson from George Jefferson, 7 December 1801
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 7th. Decr. 1801
          
          In reply to your favor of the 3d. I have to inform you that the 3 boxes of composition ornaments from Alexandria were received some time since, though not until some weeks after they were shipped—they are still here, as only one boat I believe has gone to Milton since their arrival, and that could not take them. there are likewise some sash-weights & cords, which came from Philadelphia; & also a small box and some bar-iron which Stewart brought round.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        